Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partridge et al (US 2005/0151592 A1).
Partridge et al discloses a device (Figs. 2A-2E) comprising:
mirror control circuitry configured to control a movable mirror (12), the mirror control circuity comprising:
	drive circuitry (14) configured to provide a drive signal to the movable mirror; and
	a processor (18, 20, 22) configured to cause the drive circuitry to generate the drive signal having a frequency that is twice a frequency of oscillation of the movable mirror (para 55) but does not have pulses occurring at times at which a derivative of capacitance of the movable mirror with respect to time is zero (the prior art is silent on derivative of capacitance of the movable mirror respect to time is zero).
Allowable Subject Matter
Claims 1-10 and 13-28 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-10 and 18-28, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the processor configured to cause the drive circuitry to generate the drive signal so as to have pulses associated with times at which a derivative of capacitance of the movable mirror with respect to time is zero as set forth in the claimed combination; 
Regarding claim 12, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the processor configured to take first and second samples of the mirror sense signal at next two occurrences of the derivative of capacitance of the movable mirror with respect to time is zero as set forth in the claimed combination; and
Regarding claims 13-17, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the drive signal is generated to have a duty cycle that is less than one quarter of a period of oscillation of the oscillation mirror and has pulses with leading edges offset from a maximum opening angle of the oscillating mirror and trailing edges offset from a zero crossing of an opening angle of the oscillating mirror as set forth in the claimed combination.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/3/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872